NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



JASON MATTHEW KENLY,             )
DOC #R40449,                     )
                                 )
           Appellant,            )
                                 )
v.                               )            Case No. 2D17-4978
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )

Opinion filed October 5, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Pasco County; Kim Campbell, Judge.

Jason Matthew Kenly, pro se.



PER CURIAM.


             Affirmed.


NORTHCUTT, BLACK, and ROTHSTEIN-YOUAKIM, JJ., Concur.